         Case 1:18-cv-00878-RP Document 67-7 Filed 02/21/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

Q2 SOFTWARE, INC.,                               §
                                                 §
                           Plaintiff,            §
                                                 §            CASE NO. 1:18-CV-00878-RP
               v.                                §
                                                 §
RADIUS BANK,                                     §
                                                 §
                           Defendant.            §


        ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES,
                         EXPENSES, AND COSTS

       After reviewing Plaintiff’s motion for attorneys’ fees, expenses, and costs, and having

reviewed the evidence submitted in support of that motion, the Court is of the opinion that the fees,

expenses, and costs are necessary and reasonable, and finds that the motion should be GRANTED.

       Accordingly, Radius is ORDERED to remit to Q2 through its counsel $__________ in

fees and ________ in expenses and costs, on or before _________________________, 2020.

       It is further ORDERED that Q2 is entitled to a conditional attorneys’ fees award of

$15,000 in the event Radius files an unsuccessful post-judgment motion and a conditional

attorneys’ fees award of $25,000 in the event Radius files an unsuccessful appeal.

       SIGNED on this _____________ day of _________________________ 2020.



                                                      __________________________________
                                                      ROBERT PITMAN
                                                      UNITED STATES DISTRICT JUDGE
